 

Exhibit 10.4

 

TACTILE SYSTEMS TECHNOLOGY, INC.

2016 EQUITY INCENTIVE PLAN

 

Performance Stock Unit Agreement

 

Tactile Systems Technology, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby grants an award of Performance Stock Units
to you, the Participant named below.  The terms and conditions of this Award are
set forth in this Performance Stock Unit Agreement (the “Agreement”), consisting
of this cover page, the Terms and Conditions on the following pages and the
attached Exhibit A, and in the Plan document, a copy of which has been provided
to you.  Any capitalized term that is used but not defined in this Agreement
shall have the meaning assigned to it in the Plan as it currently exists or as
it is amended in the future.

 

 

 

Name of Participant:

 

Target Number of Performance Stock Units:

 

Grant Date:

 

Performance Period:

 

Vesting Schedule:

The number of Units determined in accordance with Exhibit A to have been earned
during the Performance Period will vest on the dates specified in Section 4(a)
of the Award Terms and Conditions.

Performance Goals:

See Exhibit A

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document and acknowledge that you
have received and reviewed these documents.

 

PARTICIPANT:                                                                     TACTILE
SYSTEMS TECHNOLOGY, INC.

 

 

By:

Title:

 







 

Tactile Systems Technology, Inc.

2016 Equity Incentive Plan

Performance Stock Unit Agreement

 

Terms and Conditions

 

1.           Award of Performance Stock Units.  The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions of
this Agreement and the Plan, of an award of Performance Stock Units (the
“Units”) in an amount initially equal to the Target Number of Performance Stock
Units (the “Target Number of Units”) specified on the cover page of this
Agreement.  The number of Units that may actually be earned and become eligible
to vest pursuant to this Award can be between [  ]% and [   ]% of the Target
Number of Units, but may not exceed [   ]% of the Target Number of Units.  Each
Unit that is earned as a result of the performance goals specified in Exhibit A
to this Agreement having been satisfied and which thereafter vests represents
the right to receive one Share of the Company’s common stock.  Prior to their
settlement or forfeiture in accordance with the terms of this Agreement, the
Units granted to you will be credited to a performance stock unit account in
your name maintained by the Company.  This account will be unfunded and
maintained for book-keeping purposes only, with the Units simply representing an
unfunded and unsecured contingent obligation of the Company.

 

2.           Restrictions Applicable to Units.  Neither this Award nor the Units
subject to this Award may be sold, assigned, transferred, exchanged or
encumbered other than by will or the law of descent and distribution.  Any
attempted transfer in violation of this Section 2 shall be void and without
effect.  The Units and your right to receive Shares in settlement of any Units
under this Agreement shall be subject to forfeiture except to extent the Units
have been earned and thereafter vest as provided in Sections 4 and 5.  

 

3.           No Shareholder Rights.  The Units subject to this Award do not
entitle you to any rights of a holder of the Company’s common stock.  You will
not have any of the rights of a shareholder of the Company in connection with
any Units granted or earned pursuant to this Agreement unless and until Shares
are issued to you in settlement of earned and vested Units as provided in
Section 5.

 

4.           Vesting and Forfeiture of Units.    The Units shall vest at the
earliest of the following times and to the degree specified. 

 

(a) Scheduled Vesting.  Subject to Sections 4(b)-(d), and subject to any
separate employment (or similar) agreement or severance plan to which you are a
party or a participant, the number of Units that have been earned during the
Performance Period, as determined by the Committee in accordance with Exhibit A
(the “Earned Units”), will vest on the [Initial Vesting Date] [and the Final
Vesting Date] in the amounts described in this section, so long as your Service
has been continuous from the Grant Date to each applicable vesting date.  For
these purposes, the [“Initial Vesting Date” means the date the Committee
certifies (i) the degree to which the performance goals for the Performance
Period have been satisfied, and (ii) the number of Units that have been earned
during the Performance Period as determined in accordance with Exhibit A, which
certification shall occur no later than March 15 of the calendar year
immediately following the calendar year during which the Performance Period
ended].  The [“Final Vesting Date”] means [_________________]. The following
table summarizes the percentage of the Earned Units that will vest on the
applicable vesting dates:

 

 

Vesting Date

% of the Earned Units that Vest

 

 

 

 

 

 

 



2




(b)         Disability.  If your Service terminates by reason of your Disability
prior to the Initial Vesting Date, then you will be entitled to have vest on the
Initial Vesting Date a pro rata portion of the Earned Units (had your Service
been continuous until the Initial Vesting Date).  The pro rata portion shall be
determined by multiplying the Earned Units by a fraction whose numerator is the
number of days during the Performance Period prior to your Service termination
date and whose denominator is the number of days in the Performance Period.  If
your Service terminates by reason of your Disability after the Initial Vesting
Date but prior to the Final Vesting Date, then you will be entitled to have vest
on the date your Service terminates all unvested Earned Units.

 

(c)          Death.  If your Service terminates by reason of your death prior to
the Initial Vesting Date, then you will be entitled to have vest on the date
your Service terminates a pro rata portion of the Target Number of Units
specified on the cover page of this Agreement. The pro rata portion shall be
determined by multiplying the Target Number of Units by a fraction whose
numerator is the number of days during the Performance Period prior to your
Service termination date and whose denominator is the number of days in the
Performance Period. If your Service terminates by reason of your death after the
Initial Vesting Date but prior to the Final Vesting Date, then you will be
entitled to have vest on the date your Service terminates all unvested Earned
Units.

 

(d)         Change in Control.  If and to the extent this Award is continued,
assumed or replaced in connection with a Change in Control, and if within one
year after the Change in Control you experience an involuntary termination of
Service for reasons other than Cause, or you terminate your Service for Good
Reason (as defined below), then as of such termination date a number of Units
equal to following shall vest: (i) the Target Number of Units or, if the
Performance Period has ended, the Earned Units, minus (ii) the number of Units
that vested prior to such termination date.

 

If this Award is not continued, assumed or replaced in connection with a Change
in Control and vesting of the Units is being accelerated in accordance with
Sections 12(b) and 12(c) of the Plan, then in such case the number of Units that
may be accelerated shall be the Target Number of Units (or if the Performance
Period has ended, the Earned Units) minus the number of Units that vested prior
to the date of the Change in Control.

 

“Good Reason” shall, if you have an employment agreement with the Company or are
subject to a Company severance policy, have the meaning set forth in your
employment agreement or such severance policy.  In all other cases, “Good
Reason” means the existence of one or more of the following conditions without
your written consent, so long as you provided written notice to the Company of
the existence of the condition not later than 90 days after the initial
existence of the condition, the condition has not been remedied by the Company
within 30 days after its receipt of such notice and your Service terminates no
later than 130 days after the condition’s initial occurrence: (i) any material,
adverse change in your duties, responsibilities, or authority; (ii) a material
reduction in your base salary or bonus opportunity that is not part of a general
reduction applicable to employees in the same classification or grade as you; or
(iii) a geographical relocation of your principal office location by more than
50 miles.

 

(e)          Forfeiture of Unvested Units.  To the extent any of Sections 4(a)
through (d) is applicable to this Award, or to the extent provided by any
separate employment (or similar) agreement or severance plan to which you are a
party or a participant, any Units that do not vest on the applicable vesting
date as provided therein shall immediately be forfeited. If your Service
terminates prior to the Final Vesting Date under circumstances other than as set
forth in Sections 4(b) through (d), or as set forth in any separate employment
(or similar) agreement or severance plan to which you are a party or a
participant, all unvested Units shall be forfeited immediately after the
termination of your Service.

 

5.          Settlement of Units.   Subject to Section 7 below,  as soon as
practicable after any date on which Units vest (but no later than the 15th day
of the third calendar month following the applicable vesting date), 

3




the Company shall cause to be issued and delivered to you (or to your personal
representative or your designated beneficiary or estate in the event of your
death, as applicable) one Share in payment and settlement of each vested Unit. 
Delivery of the Shares shall be effected by the issuance of a stock certificate
to you, by an appropriate entry in the stock register maintained by the
Company’s transfer agent with a notice of issuance provided to you, or by the
electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements as provided in Section 17(c) of the Plan,
and shall be in complete satisfaction and settlement of such vested Units.  If
the Units that vest include a fractional Unit, the Company shall round the
number of vested Units to the nearest whole Unit prior to issuance of Shares as
provided herein.

 

6.           Tax Consequences and Withholding.  No Shares will be delivered to
you in settlement of vested Units unless you have made arrangements acceptable
to the Company for payment of any federal, state, local or foreign withholding
taxes that may be due as a result of the delivery of the Shares.  You hereby
authorize the Company (or any Affiliate) to withhold from payroll or other
amounts payable to you any sums required to satisfy such withholding tax
obligations, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan.

 

7.          Compensation Recovery Policy.  To the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 

8.          Additional Provisions.

(a)          Governing Plan Document.  This Agreement and the Award are subject
to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan.  If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.  If
there is any conflict between this Agreement or the Plan and any separate
employment (or similar) agreement or severance plan to which you are a party or
a participant, the provisions of the other agreement or plan will govern.

 

(b)         Choice of Law.  This Agreement shall be interpreted and enforced
under the laws of the State of Delaware (without regard to its conflicts or
choice of law principles).

 

(c)          Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

(d)         Section 409A of the Code.  The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).

 

(e)          Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Award by electronic means and request your acceptance
of this Agreement by electronic means.  You hereby consent to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or the Company’s third-party stock plan administrator.



4




 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.  

 

 



5




Exhibit A

 

TACTILE SYSTEMS TECHNOLOGY, INC.

Performance Stock Unit Agreement

Performance Goals and Determination of Earned Units

 

Participant:

Grant Date:

Target Number of Units:

Performance Period:

Determination of Earned Units:   

 

6

